Exhibit 4.3 [Symbol of the Companies Registrar] [Symbol of the State of Israel] State of Israel Ministry of Justice – Corporations Authority Companies & Partnerships Registrar Certificate of Change of Name of Company This is to certify that the Company COMMTOUCH SOFTWARE LTD COMMTOUCH SOFTWARE LTD Number 520044181 has changed its name and it will henceforth be known by the name CYREN LTD CYREN LTD Given in Jerusalem on the date of: February 9, 2014 9 Adar A5774 [signature] Aluma Katz Corporations Authority Companies & Partnerships Registrar [Registrar's Seal]
